Case 2:20-cv-02600-SHL-cgc Document 92 Filed 01/22/21 Page 1 of 11           PageID 746




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE

 FUSION ELITE ALL STARS, et al.,

              Plaintiffs,
      v.                                    Case No. 2:20-cv-02600-SHL-cgc

 VARSITY BRANDS, LLC, et al.,               Jury Trial Demanded

                Defendants.
 AMERICAN SPIRIT AND CHEER
 ESSENTIALS, INC., ROCKSTAR
 CHAMPIONSHIPS, LLC, JEFF & CRAIG
 CHEER, LLC, d/b/a JEFF AND CRAIG
 CAMPS, and ASHLEY HAYGOOD,
 Individually and on Behalf of all Others
 Similarly Situated,

              Plaintiffs,
      v.                                    Case No. 2:20-cv-02782-SHL-atc

 VARSITY BRANDS, LLC; BSN SPORTS,           Jury Trial Demanded
 LLC; VARSITY SPIRIT LLC; STANBURY,
 LLC; HERFF JONES, LLC; BAIN
 CAPITAL LP; CHARLESBANK CAPITAL
 PARTNERS, LLC; VARSITY BRANDS
 HOLDING CO., INC.; VARSITY SPIRIT
 FASHION & SUPPLIES, LLC; U.S. ALL
 STAR FEDERATION, INC.; USA
 FEDERATION FOR SPORT CHEERING,
 d/b/a USA CHEER, VARSITY INTROPIA
 TOURS, LLC; and JEFF WEBB,

 Defendants.
 JESSICA JONES, MICHELLE VELOTTA,
 and CHRISTINA LORENZEN, on Behalf of
 Themselves and All Others Similarly
 Situated,

              Plaintiffs,
      v.                                    Case No. 2:20-cv-02892-SHL-atc

 VARSITY BRANDS, LLC; VARSITY               Jury Trial Demanded
 SPIRIT, LLC; VARSITY SPIRIT FASHION
 & SUPPLIES, LLC; U.S. ALL STAR
Case 2:20-cv-02600-SHL-cgc Document 92 Filed 01/22/21 Page 2 of 11   PageID 747




 FEDERATION, INC.; JEFF WEBB;
 CHARLESBANK CAPITAL PARTNERS
 LLC; and BAIN CAPITAL PRIVATE
 EQUITY,

             Defendants.
Case 2:20-cv-02600-SHL-cgc Document 92 Filed 01/22/21 Page 3 of 11                      PageID 748



       STIPULATION AND [PROPOSED] ORDER ESTABLISHING A PLAINTIFFS’
                  DISCOVERY COORDINATION COMMITTEE

         WHEREAS, Fusion Elite All Stars, et al. v. Varsity Brands, LLC, et al. (the “Fusion

Action”) 1 was filed in this Court on August 13, 2020, and Kathryn Anne Radek, et al. v. Varsity

Brands, LLC, et al. (the “Radek Action”) 2 was filed in this Court on August 25, 2020, with both

cases being proposed antitrust class actions brought under federal antitrust law on behalf of

proposed classes of persons and entities, mainly parents and All Star Gyms, buying certain goods

and services relating to All Star Cheer and All Star Apparel directly from Varsity;

         WHEREAS, on September 18, 2020, the Court consolidated the Fusion Elite and Radek

Actions, appointed Berger Montague PC, Cuneo Gilbert & LaDuca, LLP and Labaton Sucharow

LLP as interim Co-Lead Class Counsel for a proposed class of all persons who directly paid Varsity

or any Varsity subsidiary for registration, entrance, or other fees and expenses associated with

participation by All Star Teams or Cheerleaders in one or more All Star Competitions and/or All

Star Apparel (“Direct Purchaser Class”), and appointed J. Gerard Stranch of Branstetter, Stranch

& Jennings PLLC as Liaison Counsel for the Direct Purchaser Class on that date; 3

         WHEREAS, on October 27, 2020, American Spirit and Cheer Essentials, Inc., et al. v.

Varsity Brands, LLC, et al. (the “American Spirit Action”) was transferred to this Court from the

United States District Court for the Northern District of Georgia, 4 that case being a proposed class

action under federal antitrust law and federal and state RICO laws on behalf of four proposed




1
    2:20-cv-02600-SHL-cgc (W.D. Tenn.).
2
    2:20-cv-02649-SHL-atc (W.D. Tenn.).
3
    2:20-cv-02600-SHL-cgc (W.D. Tenn.), ECF No. 37.
4
    2:20-cv-02782-SHL-atc (W.D. Tenn.), ECF No. 56.

                                                 1
Case 2:20-cv-02600-SHL-cgc Document 92 Filed 01/22/21 Page 4 of 11                     PageID 749




classes: (1) a proposed class of parents who bought certain goods and services 5 either directly or

indirectly from Varsity; (2) a proposed class of Varsity’s potential and actual competitors in the

cheerleading event production market; (3) a proposed class of Varsity’s potential and actual

competitors in the cheerleading camp market; and (4) a proposed class of Varsity’s potential and

actual competitors in the apparel, athletic equipment, and cheer merchandise markets;

         WHEREAS, on November 3, 2020, counsel in the American Spirit Action sought to be

appointed Interim Co-Lead Class Counsel of the classes defined in that complaint, but not on

behalf of direct purchasing All Star Gyms (which Gyms are Plaintiffs and part of the proposed

classes in the Fusion Elite action); 6

         WHEREAS, on December 10, 2020, Jessica Jones, et al. v. Varsity Brands, LLC, et al.

(the “Jones Action”) was filed in this Court, as a proposed antitrust class action under the laws of

multiple states (for damages) and federal antitrust law (for injunctive relief), on behalf of a

proposed class of those who paid Varsity indirectly for fees associated with Varsity Cheer

competitions, Varsity camps, apparel, and other goods and services (“Indirect Purchaser

Classes”); 7

         WHEREAS, counsel in the Jones Action seek to be appointed interim Co-Lead Counsel

for the Indirect Purchaser Classes;

         WHEREAS, plaintiffs in all three cases have sued Varsity and USASF;

         WHEREAS, plaintiffs in the Jones Action have additionally sued Jeff Webb, Charlesbank


5
 The goods and services listed in the class definition include “uniforms, competition fees, event
admission fees, camp fees, insurance, travel and accommodation fees, school paraphernalia such
as class rings, yearbooks, graduation caps and gowns or graduation announcements, or
merchandise.” Id. at ECF No. 1, ¶279(b).
6
    2:20-cv-02782-SHL-atc (W.D. Tenn.), ECF No. 64.
7
    2:20-cv-02892-SHL-cgc (W.D. Tenn.).
Case 2:20-cv-02600-SHL-cgc Document 92 Filed 01/22/21 Page 5 of 11                    PageID 750




Capital Partners LLC and Bain Capital Private Equity, and plaintiffs in the American Spirit Action

have, in addition to these parties, also sued BSN Sports, LLC; Stanbury, LLC; Herff Jones, LLC;

and USA Federation for Sport Cheering, d/b/a USA Cheer (as well as additional Varsity entities

unnamed in the other two cases);

       WHEREAS, each of the three cases is brought on behalf of largely non-overlapping

proposed classes of persons and entities whose interests may come into conflict, and who may

need or desire to take different positions, and thus must not be consolidated, and should continue

to have distinct sets of counsel;

       WHEREAS, all three cases nonetheless assert certain common claims and allegations, and

will involve some of the same discovery from some of the same defendants and third parties; and

       WHEREAS, it would serve the interests of justice and efficiency for all three cases to

coordinate discovery as much as is reasonably feasible;

       WHEREAS, having been shown this Stipulation and Proposed Order, Defendants’ counsel

have indicated their support for the relief requested below;

       Accordingly, Plaintiffs in all three cases hereby move for an Order providing as follows:

   1. The Court shall create a Plaintiffs’ Discovery Coordination Committee for the purpose of

       coordinating discovery across the three cases to the extent reasonably feasible.

   2. The Plaintiffs’ Discovery Coordination Committee shall be composed of one counsel from

       each plaintiff group (Fusion Elite, American Spirit, and Jessica Jones).

   3. The Court hereby appoints Benjamin Gastel (Fusion Elite), Robert Falanga (American

       Spirit), and Van D. Turner (Jessica Jones) to the Plaintiffs’ Discovery Coordination

       Committee.

   4. The responsibilities of the Plaintiffs’ Discovery Coordination Committee shall include, to
Case 2:20-cv-02600-SHL-cgc Document 92 Filed 01/22/21 Page 6 of 11                   PageID 751




      the extent reasonably feasible: (a) coordinating across the three cases on the scheduling of

      depositions with defendants and third parties to minimize duplication of deponents and

      questions at depositions; (b) coordinating across the three cases on written discovery to

      minimize duplication and redundancy; (c) coordinating across the three cases on any

      protocols or orders governing discovery in the three cases; and (d) providing a liaison for

      the Court and the defendants to communicate with for scheduling and discovery issues that

      might concern all three cases.




      IT IS SO ORDERED.

DATED:


                                            ___________________________________
                                            Hon. Sheryl H. Lipman
                                            UNITED STATES DISTRICT JUDGE
Case 2:20-cv-02600-SHL-cgc Document 92 Filed 01/22/21 Page 7 of 11          PageID 752




Dated: December 30, 2020            By: /s/ Benjamin A. Gastel
                                    J. Gerard Stranch, IV (TN BPR #23045)
                                    Benjamin A. Gastel (TN BPR #28699)
                                    BRANSTETTER, STRANCH &
                                    JENNINGS, PLLC
                                    223 Rosa Parks Ave. Suite 200
                                    Nashville, TN 37203
                                    Telephone: (615) 254-8801
                                    gerards@bsjfirm.com
                                    beng@bsjfirm.com

                                    Liaison Counsel for the Proposed Direct Purchaser
                                    Class

                                    H. Laddie Montague, Jr.*
                                    Eric L. Cramer*
                                    Mark R. Suter*
                                    BERGER MONTAGUE PC
                                    1818 Market Street, Suite 3600
                                    Philadelphia, PA 19106
                                    Telephone: (215) 875-3000
                                    hlmontague@bm.net
                                    ecramer@bm.net
                                    msuter@bm.net

                                    Jonathan W. Cuneo*
                                    Katherine Van Dyck*
                                    Victoria Sims*
                                    CUNEO GILBERT & LADUCA, LLP
                                    4725 Wisconsin Avenue NW, Suite 200
                                    Washington, DC 20016
                                    Telephone: (202) 789-3960
                                    jonc@cuneolaw.com
                                    kvandyc@cuneolaw.com
                                    vicky@cuneolaw.com

                                    Gregory S. Asciolla*
                                    Karin E. Garvey*
                                    Veronica Bosco*
                                    LABATON SUCHAROW LLP
                                    140 Broadway
                                    New York, NY 10005
                                    Telephone: (212) 907-0700
                                    gasciolla@labaton.com
                                    kgarvey@labaton.com
                                    vbosco@labaton.com
Case 2:20-cv-02600-SHL-cgc Document 92 Filed 01/22/21 Page 8 of 11        PageID 753




                                    Interim Co-Lead Counsel for the Proposed Direct
                                    Purchaser Class

                                    Benjamin D. Elga**
                                    JUSTICE CATALYST LAW, INC.
                                    81 Prospect Street
                                    Brooklyn, NY 11201
                                    Telephone: (518) 732-6703
                                    belga@justicecatalyst.org

                                    Brian Shearer**
                                    Craig L. Briskin*
                                    JUSTICE CATALYST LAW, INC.
                                    718 7th Street NW
                                    Washington, DC 20001
                                    Telephone: (518) 732-6703
                                    brianshearer@justicecatalyst.org
                                    cbriskin@justicecatalyst.org

                                    Roberta D. Liebenberg*
                                    Jeffrey S. Istvan*
                                    Mary L. Russell*
                                    FINE KAPLAN AND BLACK, R.P.C.
                                    One South Broad St., 23rd Floor
                                    Philadelphia, PA 19107
                                    Telephone: (215) 567-6565
                                    rliebenberg@finekaplan.com
                                    jistvan@finekaplan.com
                                    mrussell@finekaplan.com

                                    Nathan A. Bicks (TN BPR #10903)
                                    Frank B. Thacher III (TN BPR #23925)
                                    BURCH, PORTER, & JOHNSON, PLLC
                                    130 North Court Ave.
                                    Memphis, TN 38103
                                    Telephone: (901) 524-5000
                                    nbicks@bpjlaw.com
                                    fthacher@bpjlaw.com

                                    Aubrey B. Harwell, Jr. (TN BPR #002559)
                                    Charles Barrett (TN BPR #020627)
                                    Aubrey B. Harwell III (TN BPR #017394)
                                    NEAL & HARWELL, PLC
                                    1201 Demonbreun St., Suite 1000
                                    Nashville, TN 37203
Case 2:20-cv-02600-SHL-cgc Document 92 Filed 01/22/21 Page 9 of 11            PageID 754




                                    Telephone: (615) 244-1713
                                    aharwell@nealharwell.com
                                    cbarrett@nealharwell.com
                                    tharwell@nealharwell.com

                                    * Admitted pro hac vice
                                    ** Pro hac vice application forthcoming

                                    Counsel for the Proposed Direct Purchaser Class
Case 2:20-cv-02600-SHL-cgc Document 92 Filed 01/22/21 Page 10 of 11          PageID 755




 Dated: December 30, 2020           By: /s/ Van Turner
                                    Van Turner (TN Bar No. 22603)
                                    Katrice Feild (TN Bar No. 31263)
                                    BRUCE TURNER, PLLC
                                    2650 Thousand Oaks Blvd., Suite 2325
                                    Memphis, Tennessee 38118
                                    Telephone: (901) 290-6610
                                    vturner@bruceturnerlaw.net
                                    katrice@bruceturnerlaw.net

                                    Joseph R. Saveri
                                    Steven N. Williams
                                    Kevin E. Rayhill
                                    Elissa A. Buchanan
                                    JOSEPH SAVERI LAW FIRM, INC.
                                    601 California Street, Suite 1000
                                    San Francisco, California 94108
                                    Telephone: (415) 500-6800
                                    jsaveri@saverilawfirm.com
                                    swilliams@saverilawfirm.com
                                    krayhill@saverilawfirm.com
                                    eabuchanan@saverilawfirm.com

                                    Daniel E. Gustafson
                                    Daniel C. Hedlund
                                    Daniel J. Nordin
                                    Ling S. Wang
                                    GUSTAFSON GLUEK PLLC
                                    Canadian Pacific Plaza
                                    120 South Sixth Street, Suite 2600
                                    Minneapolis, MN 55402
                                    Telephone: (612) 333-8844
                                    dgustafson@gustafsongluek.com
                                    dhedlund@gustafsongluek.com
                                    dnordin@gustafsongluek.com
                                    lwang@gustafsongluek.com

                                    Attorneys for Jessica Jones, Michelle Velotta, and
                                    Christina Lorenzen
Case 2:20-cv-02600-SHL-cgc Document 92 Filed 01/22/21 Page 11 of 11         PageID 756




 Dated: December 30, 2020           By: Robert A. Falanga
                                    Robert A. Falanga
                                    Kobelah S. Bennah
                                    LAW OFFICES OF FALANGA & CHALKER
                                    11200 Atlantis Pl. #C
                                    Alpharetta, GA 30022
                                    Tel: (770) 955-2123
                                    rfalanga@falangalaw.com
                                    kobelah@falangalaw.com

                                    Attorneys for American Spirit and Cheer Essentials,
                                    Inc., Rockstar Championships, LLC, Jeff & Craig
                                    Cheer, LLC, d/b/a Jeff and Craig Camps, and
                                    Ashley Haygood
